DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldowsky et al. (“Goldowsky” hereinafter) (US PG PUB 2018/0264491).
Regarding claim 1, Goldowsky discloses a dispenser (item 1, figure 2) for applying liquid, having the following features: 
the dispenser has a housing (figure 2) having an applicator opening (item 81b, figure 2) for applying liquid; and 
the dispenser has a liquid reservoir (item 41, figure 2) for storing the liquid prior to the application; and 
the dispenser has a ventilation duct (item 71, figure 2) by which an ambient atmosphere is connected to the liquid reservoir so as to, after the application of liquid, permit an inflow of air from the atmosphere into the liquid reservoir (paragraph [0035]); 
the dispenser has a detection installation (item 72, figure 2) for detecting an application procedure; and 
the detection installation is configured for detecting the air flowing in through the ventilation duct (paragraphs [0035-40]).
Regarding claim 2, Goldowsky discloses that the detection installation has a sensor assembly (item 74, figures 1A-1B) for detecting the air flowing in through the ventilation duct (paragraphs [0035-38]), 
wherein the sensor assembly is configured for detecting a differential pressure between two locationally spaced apart reference points of the ventilation duct.
	Regarding claim 4, Goldowsky discloses that the detection installation is configured for identifying application procedures indirectly by way of the air flowing in through the ventilation duct (paragraphs [0035-40]).
	Regarding claim 5, Goldowsky discloses that the dispenser is configured as a pharmaceutical dispenser and has a liquid reservoir which is filled with a pharmaceutical liquid (paragraphs [0001-0004]).
	Regarding claim 6, Goldowsky discloses that the following additional feature: a. the detection installation is configured in the form of an external detection module (detection module 72 is external to the container 41, figure 2).

Allowable Subject Matter
Claims 7-11 and 14-18 are allowed.
Claims 3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to liquid product dispensers with vent mechanism and a detection installation: US PG PUB 2013/0037575, US PG PUB 2014/0077000, and US PG PUB 2016/0193615.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754